DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. Applicant argued that, “Claim I (and also claim 25) has been amended herein to clarify that the patient support apparatus includes a footboard, and that the foot section of the litter extends longitudinally from the seat section to a foot section end to which the footboard is operatively attached. It is respectfully submitted that these limitations cannot be found in, and are not suggested by, the prior art of record. As is depicted in Figures 6-7 of Manson reproduced above, its litter includes another section (e.g., a thigh or leg section) arranged longitudinally between its seat section and its foot section. Thus, the foot section of Manson (which faces towards its base as shown in Figures 6--7) does not extend longitudinally from the seat section as required by amended independent claim 1. Rather, the thigh section of Manson extends longitudinally from the seat section to the foot section. Here, the thigh section of Manson is not arranged as facing towards its base in any disclosed configuration. Moreover, as explained in greater detail in the Applicant's amendment and response dated April 7, 2020, Schmidt fails to disclose or suggest any sort of foot section with a support surface that faces towards its base.”
This is not found persuasive. The language “extends longitudinally from said seat section to a foot section end” does not limit the foot section to be one continuous, non articulating, planar board. The foot section as defined by the bottom two planar supports of Manson extend longitudinally from the end of the seat section (second planar board of Manson) to the foot section end (the end of the bed 
Applicant also argued, “Specifically, the disclosure of Richards requires that its footboard (30) be removed from its foot section (44), such as may occur between the steps illustrated in Figures 8-9 of Richards…Claim 19 has been amended herein to further emphasize that the footboard is coupled to the foot section for concurrent movement with the foot section between the first and second configurations, in order to, among other things, further distinguish from the disclosure of Richards. Besides having to remove the footboard (30), Richards (as well as both Schmidt and O'Keefe) also fails to disclose or suggest a foot section that is stowable beneath a seat section as required by claim 19. Indeed, the cited references each disclose foot sections that are arranged angled towards the ground (see: Figure II of Richards) or otherwise away from their respective seat sections (see: Figure 4 of O'Keefe; Figure 1 of Schmidt).”
This is not found persuasive. O’Keefe shows a footboard which folds under to line up with the foot section in a collapsed position. When Richards is applied to the combination of O’Keefe and Schmidt, the footboard would remain attached in the collapsed position during articulation to the seat position, as is shown in O’Keefe Figure 4, and would be under the seat section as is shown by Schmidt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 12, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807).
Regarding claim 1, Schmidt teaches a patient support apparatus for supporting a patient above a floor surface, said patient support apparatus comprising: a litter (Figure 1, 12,15,16) having a patient support surface for supporting the patient (Figure 1, 12,15,16); a footboard operatively attached to said litter (Figure 1; 25); a base (Figure 1; although not shown in Figure 1; there would necessarily be a base supporting frame 10 on the ground, otherwise the entire system would be balancing on 29 which would not be functional) supporting said litter; and a lift system (Figure 1; 14, 20,19) comprising lift members (Figure 1; 14,20, 19) coupling said litter to said base, said lift system being configured to move said litter relative to said base (Figure 1; versus Figure 3), said litter comprising a seat section (Figure 3; 15) and a foot section (Figure 3; 16) extending longitudinally from said seat section to a foot section end, with said footboard operatively attached to said foot section end, wherein said patient support surface comprises afoot section patient support surface defined by said foot section (Figure 3; 16), wherein said sections have a first configuration in which said sections are aligned generally horizontally above the floor surface (Figure 2) such that said foot section patient support surface faces away from said base and a second configuration in which said foot section is stowed beneath said seat section (Figure 1) with said foot section being configured to articulate between said lift members when moving from said first configuration to said second configuration (Figure 1 and Figure 2, the foot section 16 is between the lift members 19). Schmidt does not teach that in the second configuration the foot section patient support surface faces toward said base with said foot section extending longitudinally from said seat section to said footboard operatively attached to said foot section end. Manson teaches in the second configuration the foot section patient support surface faces toward said base (Figure 7; as shown) with said foot extending longitudinally from said seat section to said footboard operatively attached to said foot section end (Figure 7; the bottom two articulating sections of Manson are the foot section which extends from the seat section (the second section below the back section) to the foot of the bed where the footboard of Schmidt would be)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Schmidt to include a structure and mechanism as in Manson to turn the foot section beneath the base, in order to allow a user to egress the support easier.
Regarding claim 2, Schmidt teaches said lift system comprises two lift members (Figure 1; 19 is on both sides).
Regarding claim 3, Schmidt teaches said second configuration comprises a chair configuration, said foot section being movable relative to said seat section when moving from said first configuration to said chair configuration (Figure 1; as shown).
Regarding claim 4, Schmidt teaches said foot section has a first width and said lift members are spaced apart at a second width greater than said first width so that said foot section is movable between said lift members to be stowed beneath said seat section and between said lift members when moving from said first configuration to said chair configuration (Figure 1; the distance between lift members 19 is greater than that of the width of the foot section 16).
  Regarding claim 8, Schmidt teaches said footboard is movably coupled to said foot section with said foot section disposed longitudinallyApplication No. 15/693,7146Docket No.: 060252.00255 between said seat section and said footboard (Figure 1; 25, the footboard is movably coupled because it may be removed through pin shown in Figure 3).
  Regarding claim 12, Schmidt teaches said footboard is movable relative to said foot section between a deployed position (Figure 1, as shown) and a collapsed position (Figure 1; 
Regarding claim 25, Schmidt teaches a patient support apparatus for supporting a patient above a floor surface, said patient support apparatus comprising: a litter (Figure 12,15,16) comprising a patient support surface for supporting the patient (Figure 1; 12, 15,16),  a footboard (Figure 3; 26) operatively attached to said litter, a base supporting said litter (Figure 1; although not shown in Figure 1; there would necessarily be a base supporting frame 10 on the ground, otherwise the entire system would be balancing on 29 which would not be functional), said litter further comprising fowler section, a seat section, and a foot section extending longitudinally from said seat section to a foot section end, with said footboard operatively attached to said foot section at said foot section end, wherein said patient support surface comprises a foot section patient support surface defined by said foot section (Figure 3; 16), wherein said sections have a first configuration in which said sections are aligned generally horizontally above the floor surface (Figure 2) such that said foot section patient support surface faces away from said base and a second configuration in which said foot section is in a stowed position (Figure 1); and a mattress assembly comprising afoot mattress segment integral with said foot section and movable with said foot section to said stowed position (Figure 1; at 24), wherein said foot section comprises a foot support frame (Figure 1; 16) and said foot mattress segment comprises an upper conformable layer (Figure 1; the portion of the foot mattress section which bends between the seat and foot sections) and a lower suspension layer (Figure 1; the flat portion of the mattress against the foot portion) carried by said foot support frame, said suspension layer being directly connected to said foot support frame and forming a base of said foot mattress segment to support weight of the patient on said foot section in a manner that extending longitudinally from said seat section to said footboard operatively attached to said foot section end. Manson teaches in the second configuration the foot section patient support surface faces toward said base (Figure 7; as shown) with said foot section extending longitudinally from said seat section to said footboard operatively attached to said foot section end (Figure 7; the bottom two articulating sections of Manson are the foot section which extends from the seat section (the second section below the back section) to the foot of the bed where the footboard of Schmidt would be)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Schmidt to include a structure and mechanism as in Manson to turn the foot section beneath the base, in order to allow a user to egress the support easier.
Regarding claim 26, Schmidt does not teach a rotary actuator operatively attached to said foot section to move said foot section relative to said seat section. Manson teaches a rotary actuator operatively attached to said foot section to move said foot section relative to said seat section (Figure 1; B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Schmidt to include a structure and mechanism as in Manson to turn the foot section beneath the base, in order to allow a user to egress the support easier.
Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) further in view of Foster (US Patent 5479666).
Regarding claim 5, Schmidt does not teach said base defines a foot end and a head end and said base comprises two foot end support features disposed at said foot end to support said base on the floor surface. Foster teaches said base defines a foot end and a head end and said base comprises two foot end support features (Figure 8a, 16) disposed at said foot end to support said base on the floor surface. It would have been obvious to one of ordinary skill in the art to modify the base of Schmidt to be formed as in Foster in order to allow for moveable support of the device.
  Regarding claim 6, Schmidt does not teach said base defines an open space between said foot end support features, said open space configured to be open to the floor surface between said foot end support features to receive feet of the patient between said foot end support features when said sections are in said second configuration. Foster teaches said base defines an open space between said foot end support features, said open space configured to be open to the floor surface between said foot end support features to receive feet of the patient between said foot end support features when said sections are in said second configuration (Figures 8a and 9a, 16, as shown). It would have been obvious to one of ordinary skill in the art to modify the base of Schmidt to be formed as in Foster in order to allow for moveable support of the device.
  Regarding claim 7, Schmidt does not teach said foot end support features are spaced apart by a first width and said foot section has a second width narrower than said first width and said foot section is configured to move at least partially within said open space between said foot end support features when said foot section moves from said first configuration to said second configuration. Foster teaches said foot end support features (Figure 8a; 16) are spaced apart by a first width and said foot section (Figure 8a; 104) has a second width narrower than said first width and said foot section is configured to move at least partially within said open 
  Regarding claim 9, Schmidt does not teach said base defines a receiving space to receive at least one of said footboard and said foot section when said sections are in said second configuration such that at least one of said footboard and said foot section nests with said base. Foster teaches said base defines a receiving space to receive at least one of said footboard and said foot section when said sections are in said second configuration such that at least one of said footboard and said foot section nests with said base (Figure 8a; 16 and 104 as shown). It would have been obvious to one of ordinary skill in the art to modify the base of Schmidt to be formed as in Foster in order to allow for moveable support of the device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) further in view of Weismiller (US Patent 7213279).
  Regarding claim 11, Schmidt teaches wherein said litter comprises a fowler section (Figure 1, 14). Schmidt does not teach said lift system comprises a first actuator coupled to said lift members and said base to pivot said lift members relative to said base and move said litter relative to said base; a second actuator coupled to said lift members and said seat section to move said lift members relative to said seat section and tilt said seat section and said litter relative to said base; a third actuator coupled to said foot section to move said foot section relative to said seat section; and a fourth actuator, and said fourth actuator is coupled to said fowler section to move said fowler section relative to said seat section. Weismiller teaches said lift system comprises a first actuator coupled to said lift members and said base to pivot said lift .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) further in view of Babcock (US Patent 3095235)
Regarding claim 13, Schmidt does not teach said footboard is movable relative to said foot section between a deployed position and a collapsed position, with said footboard being orthogonal to said foot section in said deployed position and said footboard being configured to rotate relative to said foot section and toward said foot section to move to said collapsed position. Babcock teaches said footboard is movable relative to said foot section between a deployed position (Figure 1; 80) and a collapsed position (figure 1, 80, dotted lines), with said footboard being orthogonal to said foot section in said deployed position and said footboard being configured to rotate relative to said foot section and toward said foot section to move to said collapsed position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot board of Schmidt to operate as in Babcock in order to allow easy repositioning of the footboard when desired.
  Regarding claim 14, Schmidt does not teach a mattress disposed on said foot section, wherein said footboard is movable relative to said foot section between a deployed position and a collapsed position, with said footboard configured to trap bedding disposed on said mattress against said mattress when said footboard is in said collapsed position. Babcock teaches wherein said footboard is movable relative to said foot section between a deployed position and a collapsed position, with said footboard configured to trap bedding disposed on said mattress against said mattress when said footboard is in said collapsed position (Figure 1, although the footboard is shown under mattress 83, it could also be placed over it). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the footboard of Schmidt to operate as in Babcock in order to allow easy repositioning of the footboard when desired.
  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) in view of Babcock (US Patent 3095235) further in view of Foster (US Patent 5479666).
  Regarding claim 15, Babcock teaches said footboard is movable relative to said foot section between a deployed position and a collapsed position, with said footboard configured to be in said collapsed position when said sections are in said second configuration (Figure 1; solid and dotted lines of 80, the footboard may be placed in either position at any time). Babcock does not teach said base is configured to receive said footboard when said sections are in said second configuration. Foster teaches said base is configured to receive said footboard when said sections are in said second configuration (Figure 8a, 104, when applied to Schmidt and Babcock the footboard would also be received in the space between 16). It would have been obvious to one of ordinary skill in the art to modify the base of Schmidt to be formed as in Foster in order to allow for moveable support of the device.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) in view of Babcock (US Patent 3095235) further in view of Bly (US Patent Application Publication 20140325759).
   Regarding claim 16, Babcock teaches said footboard is movable relative to said foot section between a deployed position and a collapsed position. Bly teaches said footboard being biased into said deployed position by a biasing device (Paragraph 76describes biasing a hinge with a spring force to move into a desired position). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the footboard of Babcock to be biased into the orthogonal position in order to keep the footboard deployed normally.
   Regarding claim 17, Schmidt and Babcock do not teach said base comprises an actuation surface, with said footboard configured to abut said actuation surface when said foot section is moved to said second configuration such that an actuation force is applied by said actuation surface on said footboard against a biasing force from said biasing device to move said footboard from said deployed position to said collapsed position. Bly tea chest he footboard being biased to the deployed position (Paragraph 76 describes biasing a hinge with a spring force to move into a desired position). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot board of Babcock to be biased into the orthogonal position in order to keep the footboard deployed normally. Manson teaches said base comprises an actuation surface (Figure 1; 6), with said footboard configured to abut said actuation surface when said foot section is moved to said second configuration such that an actuation force is applied by said actuation surface on said footboard against a biasing force from said biasing device to move said footboard from said deployed position to said collapsed position (When applied to the combination of Schmidt, Babcock, and Bly, if Schmidt were modified to have the base portion and height of Manson, the footboard would be pushed .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Manson (US Patent Application Publication 20130212807) in view of Babcock (US Patent 3095235) further in view of Bly (US Patent Application Publication 20140325759) further in view of Hanson (US Patent 6846042).
Regarding claim 18, Schmidt and Babcock do not teach said footboard is configured to abut the floor surface when said foot section is moved to said second configuration such that an actuation force is applied by the floor surface on said footboard against a biasing force from said biasing device to move said footboard from said deployed position to said collapsed position. Bly teaches the footboard being biased to the deployed position (Paragraph 76 describes biasing a hinge with a spring force to move into a desired position). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the footboard of Babcock to be biased into the orthogonal position in order to keep the footboard deployed normally. Hanson teaches said footboard is configured to abut the floor surface (Figure 1; the floor surface would abut any footboard attached to segment 48) when said foot section is moved to said second configuration such that an actuation force is applied by the floor surface on said footboard against a biasing force from said biasing device to move said footboard from said deployed position to said collapsed position (When applied to the combination of Schmidt, Babcock, and Bly, if Schmidt were modified to have the positioning and height of Hanson, the footboard would be pushed against the bias of Bly by the floor to fold against the leg portion 48). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the .
Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of Richards (US Patent 8959681) further in view of O'Keefe (US Patent Application Publication 20120117732) in view of Manson (US Patent Application Publication 20130212807).
Regarding claim 19, Schmidt teaches a patient support apparatus for supporting a patient above a floor surface, said patient support apparatus comprising: a base (Figure 1; although not shown in Figure 1; there would necessarily be a base supporting frame 10 on the ground, otherwise the entire system would be balancing on 29 which would not be functional), a litter (Figure 12,15, 16) comprising a seat section and a foot section with said foot section defining a foot section patient support surface for supporting the patient, wherein said sections have a first configuration (Figure 2) in which said sections are aligned generally horizontally above the floor surface  such that said foot section patient support surface faces away from said base and a second configuration in which said foot section is in a stowed position beneath said seat section (Figure 1); a footboard (Figure 3; 26) coupled to said foot section and movable with said foot section between said first configuration and said second configuration (Figure 3; the foot board may be removed through the pin for the first configuration), said footboard being movable relative to said foot section between a deployed position coupled to said foot section in said first configuration (Figure 3; as shown) and a collapsed position in said second configuration such that said footboard is stowable with said foot section in said second configuration beneath said seat section (Figure 1). Schmidt does not teach an actuator system operatively attached to said foot section and arranged to articulate said foot section relative to said seat section with said footboard coupled to said foot section for concurrent articulating movement and to extend and retract said foot section relative to said seat section with said footboard coupled to said foot section for concurrent extending and retracting movement; and a controller in communication with said actuator system and configured to control articulation and extension of said foot section relative to said seat section to maintain at least one predetermined positional criterion, and where in the second position said foot section patient support surface faces toward said base, with said footboard being coupled to said foot section as said foot section moves between said first configuration and said second configuration. Richards teaches an actuator system operatively attached to said foot section and arranged to articulate (Figure 5-11, as shown) said foot section relative to said seat section and to extend and retract said foot section relative to said seat section (Figure 9; 42 and 44 versus Figure 11, 42 and 44) with said footboard coupled to said foot section for concurrent extending and retracting movement (Figures 6-8, the foot section can extend and retract with the footboard attached); and a controller in communication with said actuator system and configured to control articulation and extension of said foot section relative to said seat section to maintain at least one predetermined positional criterion (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Manson to include a retractable foot section in order to accommodate different sized users.  Schmidt does not teach in the collapsed position the foot board is coupled to said foot section and articulating said foot section relative to said seat section with said footboard coupled to said foot section for concurrent articulating movement. O'Keefe teaches in the collapsed position the foot board is coupled to said foot section (Figure 4, 20), and articulating and extending said foot section relative to said seat section with said footboard coupled to said foot section for concurrent articulating movement (Figure 4 shows an articulated position with the foot board attached to the foot section). It would have been obvious to one of ordinary skill in the art at the time of said foot section patient support surface faces toward said base (Figure 7; as shown), with said footboard being coupled to said foot section as said foot section moves between said first configuration and said second configuration (Figures 2-7, when applied to the combination of Schmidt and O’Keefe, the footboard would remain attached as it does when O’Keefe articulates). Manson does not teach an actuator system to extend and retract said foot section relative to said seat section with said footboard coupled to said foot section for concurrent extending and retracting movement; and a controller in communication with said actuator system and configured to control articulation and extension of said foot section relative to said seat section to maintain at least one predetermined positional criterion. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Schmidt to include a structure and mechanism as in Manson to turn the foot section beneath the base, in order to allow a user to egress the support easier.
Regarding claim 20, Richards teaches said predetermined positional criterion comprises maintaining a minimum distance between a location on said foot section and the floor surface, said controller being configured to control said actuator system to simultaneously extend or retract said foot section while articulating said foot section to maintain said minimum distance between said location on said foot section and the floor surface (abstract describes preventing the foot section from contacting the floor, thus maintaining a minimum distance between the two). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Manson to include a retractable foot section in order to accommodate different sized users.
   Regarding claim 21, Richards teaches said predetermined positional criterion comprises maintaining a constant distance between said footboard and feet of the patient to mitigate shear on legs of the patient, said controller being configured to control said actuator system to simultaneously extend or retract said foot section while articulating said foot section to maintain said constant distance between said footboard and the feet of the patient (abstract describes preventing the foot section from contacting the floor, thus maintaining a constant distance between the two for at least some time). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Manson to include a retractable foot section in order to accommodate different sized users.
Regarding claim 22, Richards teaches said actuator system comprises a first actuator coupled to said foot section and configured to articulate said foot section and a second actuator coupled to said foot section and configured to extend and retract said foot section, and said controller being configured to coordinate operation of said first and second actuators to maintain said at least one predetermined positional criterion (Figure 2; 82 and 78). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Manson to include a retractable foot section in order to accommodate different sized users.
Regarding claim 23, Richards said foot section comprises two or more sections arranged to be articulated relative to each other to extend and retract said foot section relative to said seat section (Figure 9; 42, 44), with said controller (Figure 2; as shown) configured to control said actuator system to articulate said two or more sections to maintain said predetermined positional criterion.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Patent 1398203) in view of O'Keefe (US Patent Application Publication 20120117732) in view of Manson (US . 
Regarding claim 24, Schmidt teaches a patient support apparatus for supporting a patient above a floor surface, said patient support apparatus comprising: a base (Figure 1; although not shown in Figure 1; there would necessarily be a base supporting frame 10 on the ground, otherwise the entire system would be balancing on 29 which would not be functional); a litter (Figure 12,15,16) supported by said base and comprising a seat section and a foot section extending longitudinally from said seat section to a foot section end, with said foot section defining a foot section patient support surface for supporting the patient, wherein said sections have a first configuration in which said sections are aligned generally horizontally above the floor surface (Figure 2)  such that said foot section patient support surface faces away from said base and a second configuration in which said foot section is in a stowed position beneath said seat section (Figure 1); and a footboard (Figure 1; 25) operatively attached to said foot section end and movable with said foot section between said first configuration (Figure 1; 25) and said second configuration (Figure 3; the footboard may be removed using the pin on 25, constituting the second position), said footboard being movable relative to said foot section between a deployed position coupled to said foot section in said first configuration and a collapsed position in said second configuration such that said footboard is stowable with said foot section in said second configuration beneath said seat section (Figure 3; when the footboard is detached it may be stowed anywhere, including under the seat). Schmidt does not teach in the collapsed position the foot board is coupled to said foot section and moves concurrently with said foot section between said Application No. 15/693,71411Docket No.: 060252.00255 Amendment dated October 9, 2020 After Final Office Action of July 10, 2020 first configuration and said second configuration; and a footboard actuator operatively attached to said foot section end of said foot section and coupled to said footboard to move said footboard between said deployed position and said collapsed position,  such that said foot section patient support surface faces toward said base. O'Keefe teaches in the collapsed position the foot board is coupled to said foot section (Figure 4, 20) and moves concurrently with said foot section between said Application No. 15/693,71411Docket No.: 060252.00255 Amendment dated October 9, 2020 After Final Office Action of July 10, 2020 first configuration and said second configuration (Figure 4; a shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the footboard of Schmidt to fold as in O'Keefe in order to allow it to be out of the way when a user is egressing the support, but to prevent the user from losing the footboard. Manson teaches the second configuration being such that said foot section patient support surface faces toward said base (Figure 7). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Schmidt to include a structure and mechanism as in Manson to turn the foot section beneath the base, in order to allow a user to egress the support easier. Lambarth teaches a footboard actuator operatively attached to said foot section end of said foot section and coupled to said footboard to move said footboard between said deployed position and said collapsed position (Paragraph 156 “deck 212 may also incorporate extendible head and foot rests 244, 246 which may… be moved by actuators, such as electrically powered actuators.” And Figure 17, 246 versus Figure 19, versus Figure 20 positions of part 246). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot board of Schmidt to be actuated as in Lambarth in order to reduce the work needed to position the device by the user. 

ALTERNATE
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US Patent 4046419) in view of Schmidt (US Patent 1398203). 
Regarding claim 1, Schmitt teaches a patient support apparatus for supporting a patient above a floor surface, said patient support apparatus comprising: a litter (Figure 1; 81, 82) having a patient support surface for supporting the patient; a base (Figure 1; at 16) supporting said litter; and a lift system comprising lift members (Figure 3; 61, 57) coupling said litter to said base, said lift system being configured to move said litter relative to said base, said litter comprising a seat section (Figure 1; 81) and a foot section (Figure 1; 58) extending longitudinally from said seat section to a foot section end, wherein said patient support surface comprises a foot section patient support surface defined by said foot section (Figure 1; top of 58), and wherein said sections have a first configuration (Figure 4; as shown) in which said sections are aligned generally horizontally above the floor surface such that said foot section patient support surface faces away from said base and a second configuration in which said foot section is stowed beneath said seat section such that said foot section patient support surface faces toward said base (Figure 1) with said foot section extending longitudinally from said seat section to said foot section end being configured to articulate between said lift members when moving from said first configuration to said second configuration with said foot section extending longitudinally from said seat section to said foot section end being configured to articulate between said lift members when moving from said first configuration to said second configuration (Figure 3; 58 is articulated up by 61 between the two lift members 57). Schmitt does not teach a footboard operatively attached to said litter; with said footboard operatively attached to said foot section end. Schmidt teaches a footboard (Figure 1; 25) operatively attached to said litter. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Schmitt to include a footboard in order to help support the user’s feet. 
Regarding claim 2, Schmitt teaches said lift system comprises two lift members (Figure 1; 57).
Regarding claim 3, Schmitt teaches said second configuration comprises a chair configuration (Figure 1), said foot section being movable relative to said seat section when moving from said first configuration to said chair configuration (Figure 1; versus Figure 4).
Regarding claim 4, Schmitt does not teach said foot section has a first width and said lift members are spaced apart at a second width greater than said first width so that said foot section is movable between said lift members to be stowed beneath said seat section and between said lift members when moving from said first configuration to said chair configuration. Schmidt teaches said foot section has a first width and said lift members are spaced apart at a second width greater than said first width so that said foot section is movable between said lift members to be stowed beneath said seat section and between said lift members when moving from said first configuration to said chair configuration (Figure 1; 19 are positioned wider than the foot section). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift members of Schmitt to be on the outside of foot section as in Schmidt in order to allow for support at the outer edges of the footrest. 
Regarding claim 5, Schmitt teaches said base defines a foot end (Figure 1; at 22) and a head end (Figure 1; at 36) and said base comprises two foot end support features disposed at said foot end to support said base on the floor surface (Figure 1; 24 and 22).
Regarding claim 8, Schmidt teaches wherein said footboard is movably coupled to said foot section with said foot section disposed longitudinallyApplication No. 15/693,7146Docket No.: 060252.00255 Amendment dated October 9, 2020 After Final Office Action of July 10, 2020 between said seat section and said 
Regarding claim 12, Schmidt teaches said footboard is movable relative to said foot section between a deployed position (Figure 1, as shown) and a collapsed position (Figure 1; with footboard removed), with said footboard defining a barrier with respect to said foot section in said deployed position and said footboard is collapsed with respect to said foot section in said collapsed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/26/2021